
	
		I
		112th CONGRESS
		2d Session
		H. R. 6423
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2012
			Mr. Posey (for
			 himself and Mrs. Biggert) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To exclude insurance companies from the Federal
		  Depository Insurance Corporation’s orderly liquidation
		  authority.
	
	
		1.Short titleThis Act may be cited as the
			 Insurance Consumer Protection and
			 Solvency Act of 2012.
		2.Liquidation
			 authority
			(a)Definition of
			 financial companyClause
			 (iii) of section 201(a)(11)(B) of the Dodd-Frank Wall Street Reform and
			 Consumer Protection Act (12 U.S.C. 5381(a)(11)(B)(iii)) is amended by inserting
			 an insurance company or after other than.
			(b)Treatment of
			 insurance companies and subsidiariesSubsection (e) of section 203 of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5383(e))
			 is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 if an insurance company is a covered financial company or a subsidiary
			 or affiliate of a covered financial company,; and
					(B)by striking
			 such insurance and inserting an insurance;
			 and
					(2)by striking
			 paragraph (3).
				(c)AssessmentsParagraph
			 (1) of section 210(o) of the Dodd-Frank Wall Street Reform and Consumer
			 Protection Act (12 U.S.C. 5390(o)(1)) is amended by inserting ,
			 excluding an insurance company subject to assessment pursuant to applicable
			 State law to cover (or reimburse payments made to cover) the costs of
			 rehabilitation, liquidation, or other State insolvency proceeding with respect
			 to 1 or more insurance companies, after $50,000,000,000
			 each place such term appears.
			
